EXHIBIT 10.34


CONFIDENTIAL TREATMENT REQUESTED
DEPOSIT PROCESSING SERVICES AGREEMENT
THIS DEPOSIT PROCESSING SERVICES AGREEMENT (this "Agreement") is entered into as
of this 12th day of July, 2013 ("Effective Date") by and between Customers Bank
("Bank"), a Member of the Federal Reserve System with its principal place of
business at 99 Bridge St., Phoenixville, PA 19460, and Higher One, Inc. ("Higher
One"), a Delaware corporation with its principal place of business at 115 Munson
St., New Haven, Connecticut 06511.  Higher One and Bank are hereinafter referred
to, collectively, as the "Parties," and individually each as a "Party."1
RECITALS
Bank is a Member of the Federal Reserve System that, among other things, offers
and maintains personal deposit accounts for customers.
Higher One is engaged in the business of providing customized product and
service programs to educational institutions throughout the United States and to
their respective students, faculty, staff, alumni, and other related parties,
including but not limited to the servicing and delivery of personal deposit
accounts with customized features to such parties.
The Parties desire to work together to establish and maintain Bank personal
deposit  accounts in connection with such customized programs offered by Higher
One.
NOW, THEREFORE, in consideration of the mutual covenants and representations
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
SECTION I.  
DEFINITIONS
1.1            Certain Definitions.  As used in this Agreement, the following
terms have the definitions indicated.
"Applicable Law" means all applicable federal and state statutes, regulations,
judicial decisions, rules, orders and requirements, of a Regulatory Authority as
such statutes, regulations, requirements, or orders, may be amended or in effect
from time to time during the term of this Agreement.
 "Card" means a debit card or other electronic access device issued by third
party financial institution to a Depositor for purposes of accessing the
Depositor Account.
 "Depositor" means a current customer of Higher One who has entered into a
Depositor Agreement.
"Depositor Account" means a personal deposit account that is held by Bank in the
name or for the benefit of a Depositor pursuant to a Depositor Agreement.
"Depositor Agreement" means the agreement that governs the relationship among
Bank, Higher One and a Depositor and prescribes the terms and conditions under
which the related Depositor Account is established, maintained and used, and all
related disclosures provided with respect thereto.
"Depositor Program" means the administration and processing operation of
Depositor Accounts pursuant to the Depositor Agreement.
"FDIC" means the Federal Deposit Insurance Corporation or any successor entity.
"Fees" means all fees and charges generated from the use of the Depositor
Accounts, including any Card usage, interchange, and miscellaneous fees.
"Financial Transaction(s)" means a Depositor Account transaction involving the
withdrawal of funds from or the deposit of funds to a Depositor Account.
"Graphic Standards" means all standards, policies, and other requirements
adopted by Bank from time to time with respect to use of its Marks.
 "Higher One Technology" means all proprietary software owned or licensed by
Higher One and made available to Bank pursuant to this Agreement.
"Joint Oversight Policies" means the policies and procedures as to be agreed to
by the Parties, as may be amended from time to time.
"Mark" means trade names, trademarks, service marks and logos, whether or not
registered.
"Material Adverse Effect" means a change, effect, event, or circumstance that
would have, individually or in the aggregate, a material adverse change in, as
the case may be, the assets, liabilities, financial position, or results of
operations, prospects, or business conditions of a Party, taken as a whole.
"Network" means MasterCard, VISA, Cirrus, Plus, and/or any similar electronic
payment processing system over which Financial Transactions with respect to
Cards are processed.
"Network Rules" means the operating rules of any Network, as may be amended from
time to time and provided to Higher One in writing.
"OFAC" means the U.S. Department of Treasury's Office of Foreign Assets Control.
"Regulatory Authority" means any local, state, or federal agency, office, or
supervising entity, or any other authority having jurisdiction over Bank or
Higher One, in such a manner as to impact the operations or activity being
contemplated under this Agreement.
"Solicitation Material" means all advertisements, brochures, applications,
telemarketing scripts, point of purchase displays, packaging, television
advertisements, radio advertisements, electronic web pages, electronic web
links, and any other type of advertisement, marketing material, or interactive
media developed, launched, or distributed for purposes of marketing or promoting
a Depositor Program.
"Supervisory Objection" has the meaning set forth in Section 7.2(d).
 "Term" has the meaning set forth in Section 7.1.
"University" means an educational institution wherein Higher One offers its
services.
SECTION II.  
OBLIGATIONS AND COVENANTS
2.1            General Intent.  It is the intent of the Parties to offer Bank
personal deposit accounts to potential customers, including but not limited to
students, faculty, staff, and alumni of Higher One's various University clients
in conjunction with other customized products and services offered by Higher
One.  As set forth herein, Higher One, on behalf of Bank, will provide
processing and other administrative services including, but not limited to,
customer services, with respect to those Depositor Accounts, and Bank will
establish and maintain the Depositor Accounts opened by such customers.
 
2.2            Specific Obligations of Higher One.  Higher One shall be
responsible for the following obligations in accordance with Joint Oversight
Policies, Network Rules, and Applicable Law.
(a)
Contracts with Universities.  From time to time, Higher One may enter into
contracts with Universities to provide the services and products to them and/or
their students, faculty, staff, alumni, and/or other related parties.  As part
of such contracts, and using Solicitation Materials approved by Bank, Higher One
shall make available to the Universities and/or their students, faculty, staff,
alumni, and/or other related parties the Depositor Program, including Depositor
Accounts.  Higher One shall manage such relationships with the Universities on
an ongoing basis and shall process any Depositor Accounts under the Depositor
Program.

(b)
Operations of Depositor Program.  Higher One, directly or pursuant to contracts
with third party service providers, shall provide for all necessary operations
of the Depositor Program, including the necessary management, financial
expertise, staff, and software needed to conduct the Depositor Program,
excluding all Bank staff, systems, networks, utilities, software, and hardware.

(c)
Master Account Recordkeeping.  Higher One will provide the appropriate reports
and supporting documentation necessary for Bank to make entries to an account
established by Bank for such purpose to (i) reflect the Financial Transactions
to the Depositor Accounts and (ii) maintain such necessary records to establish
a Depositor Account for each individual Depositor with sufficient detail as
required by Applicable Law to assist in ensuring that the Depositor Accounts
qualify for FDIC insurance.

(d)
Verification of Customer Identity.  Higher One, consistent with policies and
procedures that shall be developed by Higher One shall be responsible for the
collection and verification of such Depositor information as is necessary to (i)
verify Depositor identity and complete appropriate Office of Foreign Assets
Control validation and (ii) to satisfy the customer identification program
requirements applicable to insured depository institutions found in 31 C.F.R.
Chapter X.  For the avoidance of doubt, Bank hereby acknowledges that Higher
One's policies and procedures in place relating to the verification of customer
identity as referenced in the preceding sentence are approved as of the
Effective Date.  Bank shall approve, in its sole discretion all such policies
and procedures.

(e)
Depositor Account Recordkeeping.  Higher One shall be responsible for the
processing of all transactional activity in connection with the Depositor
Accounts, including:  (i) ACH and wire transfer transactions initiated at the
direction of Depositors; (ii) deposits to Depositor Accounts (via ACH, mail,
wire transfers, and direct credits from Universities (including disbursement
funds from the Universities to recipients individually identified to Higher One
and identified by Higher One to Bank)); and (iii) coordinating and providing
support for payments made from Depositor Accounts, including payment by check,
debit card, and electronic payment.

(f)
Check Production and Card Management.  Higher One shall be responsible for the
following:

(i)
arranging for the production of all checks and/or Cards provided to Depositors
in connection with any Depositor Account, including the manufacturing, printing,
and distribution of all checks and/or Cards  including providing the Depositor
Agreement related thereto,  identifying third party financial institutions as
the Card issuer on each Card and the related Depositor Agreement, and including
such other names and Marks as may be required to conform to Graphic Standards,
Applicable Law, Joint Oversight Policies and the Network Rules;

(ii)
handling and distributing, or having arranging for the handling and distributing
of Cards and/or checks as necessary; and

(iii)
managing all security aspects of the Cards.

(g)
Document Retention.  Consistent with Applicable Law, Joint Oversight Policies or
Network Rules, Higher One shall retain on behalf of Bank such potential
Depositor's application, all supporting information and documentation, and any
reports prepared therefrom, as provided by Applicable Law, the Joint Oversight
Policies, and the Network Rules, and shall at all times be available to Bank in
electronic form promptly upon request.

(h)
Compliance with Law and Regulation.  Higher One shall develop, implement, and
maintain internal controls reasonably designed to ensure regulatory compliance
at all times with Applicable Law including providing Bank with applicable
fraud-related information to assist Bank with its Bank Secrecy Act/Anti-Money
Laundering obligations and maintaining necessary tax documentation for
Depositors (as applicable).

(i)
Banking Services.  Higher One shall be responsible for obtaining banking
services through third party financial institutions including wire processing
services, ACH processing services, check processing services, network BIN
sponsorship services and ATM sponsorship in connection with the Depositor
Program.  Higher One shall be responsible for all costs, fees and expenses
incurred in connection with its responsibilities under this Agreement to obtain
banking services through such third party financial institutions.

(j)
Sponsorship of ATMs.  Higher One shall be responsible for sponsoring Higher
One-branded ATMs through third party financial institutions and will provide all
services related thereto other than providing the cash for such ATMs.

(k)
Marketing and Advertising.  Higher One shall be solely responsible for marketing
the Depositor Program to end users, potential customers and Universities at its
cost and in accordance with the terms and conditions of this Agreement.

 
2.3            Specific Obligations of Bank.  Bank shall perform the following
obligations in accordance with the Joint Oversight Policies, Network Rules, the
Depositor Agreement and Applicable Law:
 
(a)
Maintenance of Depositor Accounts.  Bank shall establish, maintain, and
administer the Depositor Accounts and perform all related banking services
offered to and used by the Depositors under the Depositor Program that are not
otherwise the responsibility of Higher One pursuant to the applicable
delegations herein.

(b)
Maintenance of the Depositor Program.  If the Parties determine that it is
necessary to obtain a separate routing/transit number, solely with respect to
the Depositor Program, Bank shall cooperate with Higher One in its efforts to
transfer a routing/transit number from a third party financial institution which
may include working with Higher One and one or more of its existing bank
partners to transfer an existing routing/transit number(s), including by
entering into any required agreements to facilitate the continued use of
existing routing/transit number(s) and, if necessary, obtain and maintain a
separate routing/transit number in connection with the Depositor Program.

(c)
Deposit Insurance.  Bank shall ensure that its FDIC deposit insurance remains in
full force and effect so that the Depositor Account of each Depositor qualifies
for FDIC deposit insurance, subject to FDIC rules and regulations,  in the
Depositor's individual right and capacity, either on a pass-through or direct
basis.  Bank shall bear all costs associated with providing this insurance.

(d)
Availability of Checks.  Bank shall permit Higher One to make payable through in
connection with certain Depositor Accounts to be made available to each
Depositor through Higher One, with which Depositors may draw against their
Depositor Accounts, and Bank shall permit these payable through check
transactions when properly drawn on the Depositor Accounts based on funds
available in the Depositor Accounts, all in accordance with any Depositor
Agreement.

(e)
Availability of Cards.  Bank shall (i) permit the Depositor Accounts to be
linked to Cards issued by a third party financial institution available to
Depositors serviced by Higher One allowing Depositors to execute Card
transactions based on funds available in the Depositor Accounts in compliance
with applicable Network Rules and (ii) permit the Card transactions made by
Depositors based on funds available in the Depositor Accounts and applicable
Network Rules.

(f)
ATM Operations.  Higher One is solely responsible for the servicing, maintenance
and monitoring of the ATMs.  Notwithstanding the foregoing, Bank shall provide
the cash for designated Higher One-branded ATMs [***].2

(g)
Banking Services.  To the extent that Higher One is unable to maintain the
necessary banking services offered to Depositors in the Depositor Program from
third party financial institutions, Higher One shall provide Bank 120 days
written notice, and Bank shall, at the request of Higher One, provide such
banking services as described in Section 2.1(k) above solely for the Depositor
Accounts as set forth in either a written amendment to this Agreement or a
separate agreement between the Parties within 180 days of receipt of such notice
unless the Parties mutually agree to a longer period of time.

2.4            Compliance Obligations.  Each Party shall perform its respective
obligations under this Agreement pursuant to Applicable Law.  Each Party shall
possess and maintain at all times all licenses, permits, approvals, and
registrations required by Applicable Law and the Joint Oversight Policies to
perform its obligations pursuant to this Agreement.  Each Party, at its own
expense, shall be responsible for obtaining any and all regulatory approvals
related to the transactions contemplated herein, and shall use its respective
best efforts to obtain all such regulatory approvals and cooperate with the
other Party to facilitate the procurement of all such regulatory approvals.
 
2.5            Handling of Complaints.  Higher One shall as soon as reasonably
possible notify Bank of any and all complaints related to a Depositor Account
received in connection with the Depositor Program from a Regulatory Authority,
and shall promptly respond to and resolve such complaints as instructed by Bank.
 In addition, Higher One shall cooperate with Bank in assessing and evaluating
the frequency, nature, or underlying causes for any consumer complaints, and
preventing the recurrence thereof.  Each notice regarding a Depositor or third
party complaint shall include the name and address of the complainant, a brief
summary of the complaint, the date upon which such complaint or inquiry was
received, and Higher One's proposed resolution thereof.
 
2.6            Approvals of Solicitation Materials.  All Solicitation Materials
shall be submitted to Bank in advance for Bank's prior written approval (which
approval (i) may be granted or withheld in Bank's sole discretion, (ii) shall be
provided within two (2) business days and (iii) may not be unreasonably
withheld, conditioned or delayed) and, as necessary, the approval of any third
parties.  Higher One shall not release, launch, or distribute any Solicitation
Materials in any form without having first obtained confirmation Bank approvals.
 Notwithstanding the foregoing, the Parties agree that non-material changes to
the approved Solicitation Materials including, but not limited to, the name of a
University, the logo of such entity and related items shall not require the
approval of Bank.  The content of all Depositor Agreements, shall be subject to
Bank's prior written approval (which approval (i) may be granted or withheld in
Bank's sole discretion, (ii) shall be provided within two (2) business days and
(iii) may not be unreasonably withheld, conditioned or delayed) and the approval
of any applicable third parties to the extent expressly required.
 Notwithstanding Bank's approval of the form or content of a Depositor
Agreement, Bank shall have the right, in its sole and absolute discretion, from
time to time, with reasonable advance notice, if possible, to require
alterations to or amendments of, or provide a substitute for, the Depositor
Agreement (each a "Revision" and, collectively, "Revisions") thereof in the
event that (i) Bank reasonably determines that Applicable Law, Joint Oversight
Policies, or Network Rules require such Revision, (ii) either Party receives any
written demand or order from a court, Regulatory Authority, or a Network,
mandating that such Revisions must be implemented, or (iii) either Party
receives or becomes aware of an actual or threatened legal claim based upon or
in any way related to the affected portion of the Depositor Program.  Bank shall
notify Higher One in writing of any required Revisions, and, unless otherwise
directed by Bank, Higher One shall within the timeframe set forth by Applicable
Law (i) incorporate said Revisions into such Depositor Agreement and/or
Solicitation Materials as may be distributed thereafter, and (ii) distribute
replacement Depositor Agreements incorporating the Revisions to all Depositors
who had received prior versions of the Depositor Agreement.  Bank hereby
acknowledges that it approves the current version of the Deposit Agreement.
 
2.7            Access to Higher One Reports.  Higher One shall provide Bank with
access to all reports, and such services as Bank requests, to facilitate
settlements, balance and reconcile Depositor Accounts, monitor for fraudulent
Financial Transactions, comply with Bank's Bank Secrecy Act and OFAC
obligations, and otherwise monitor regulatory compliance.  Higher One shall keep
accurate, complete, and up to date records on behalf of Bank of (i) the identity
of each Depositor and the steps taken to verify such identity; (ii) all charges,
Financial Transactions, and fees that have been made or charged Depositor, and
(iii) such other information as may from time to time be required by Bank, the
Joint Oversight Policies, or Applicable Law (collectively, the "Required
Records").  Higher One shall retain all Required Records for a minimum time
period as mandated by Applicable Law, Joint Oversight Policies or the Network
Rules.  All Required Records shall be accurate, and to the extent presenting
financial information, kept in a manner that is consistent with accounting
standards and designed to fairly present the information set forth therein.
 Higher One shall provide Bank access to any and all Depositor Program related
records, including, but not limited to, Required Records that Bank reasonably
requests in connection with compliance with Bank's obligations under Applicable
Law and/or Joint Oversight Policies, which policies shall substantially be
consistent with Applicable Law.
 
2.8            Right to Audit.  Bank shall have the right, at its own expense,
to conduct periodic audits of Higher One.  Bank may select an independent
third-party auditor to conduct such audits. Such audits, in Bank's and/or the
auditor's discretion, may include an on-site inspection of the respective
facilities and a review of documents, contracts, hardware and software systems,
security systems, policies, procedures, and books and records of Higher One and
such third parties.  Such audits may be conducted during business days upon
reasonable advance notice.  Higher One agrees to cooperate with such audit and
provide copies or access to such documents, information, and Higher One
personnel as reasonably necessary or helpful for the auditor to conduct such
audit.  In exercising its rights under this paragraph, Bank and its
representatives shall take reasonable steps to avoid disruption of the business
of the audited party.  Higher One shall provide to Bank such information as Bank
may, at its sole and absolute discretion, request regarding Higher One and the
Depositor Program, for purposes of performing a periodic due diligence and/or
compliance review as permitted by Applicable Law and the Joint Oversight
Policies.
 
2.9            Examination by Regulatory Authorities.  Higher One shall permit
any Regulatory Authority with supervisory authority over Bank to inspect, audit,
and examine the facilities, records, and personnel relating to the Depositor
Program to ensure compliance with Applicable Law at any time during normal
business hours upon reasonable notice.  Higher One shall permit any such
Regulatory Authority to make abstracts of any such records directly pertaining
to the subject matter of this Agreement during such an inspection, audit, or
examination.
 
2.10            Other Agreements Not Precluded.  This Agreement shall not
preclude Higher One from entering into similar agreements to provide deposit
processing services to other banks or financial institutions, nor shall it
preclude Bank from providing products or services to providers of other
depositor programs generally through Bank's own marketing efforts or through the
marketing efforts of other third parties.  Higher One shall have the right to
offer additional products and services to Depositors in Higher One's sole
discretion. Bank shall not solicit Higher One's customers for programs that may
compete with Higher One Services and Products unless such customers were
customers of Bank prior to becoming customers of Higher One. Notwithstanding the
foregoing, the Parties acknowledge that this Section shall not preclude general
solicitations by Bank such as mass mailing, media, and otherwise not
specifically targeted at Depositors, or if the Depositor or their names come to
Bank in the normal course of business.
 
2.11            Joint Program Management Committee.  No later than thirty (30)
days after the Effective Date, each Party shall designate individuals to serve
on a standing joint program management committee ("Joint Program Management
Committee") which shall meet (including through participation by telephone or
other electronic means) at least quarterly during the time this Agreement is in
effect, at such times and places as the members of the Joint Program Management
Committee shall agree.  The initial members of the Joint Program Management
Committee shall be designated in writing by each Party, which may change its
designated individuals for the Joint Program Management Committee at any time
and from time to time.  The purpose of the Joint Program Management Committee
will be to review and discuss the effectiveness of the Depositor Program as a
whole and the policies and procedures implemented to ensure compliance with this
Agreement, Applicable Law, Joint Oversight Policies, and the Network Rules.  All
members of the Joint Program Management Committee shall exercise reasonable
diligence and shall cooperate fully with other members of the Joint Program
Management Committee in carrying out the purposes and functions of such
committee.  Each Party shall pay for its own expenses incurred with respect to
its participation in the Joint Program Management Committee.

2.12            Joint Oversight Policies.  The Parties shall use best efforts
and work together in good faith to reach an agreement on the terms of the Joint
Oversight Policies on, or prior to, August  1, 2013, unless otherwise mutually
agreed upon by the Parties.


SECTION III.  
COMPENSATION
3.1            Bank Compensation.  As its sole source of compensation for
performance of all obligations pursuant to this Agreement, Bank shall retain any
and all revenue it may generate from the investment of the funds held in the
Depositor Accounts.  Ancillary services required for the Depositor Program shall
be included services and not generate additional compensation for Bank.
 
3.2            Higher One Compensation.  As consideration for the processing
services and other services Higher One is providing under this Agreement, Bank
shall pay to Higher One the fee as set forth on Schedule 3.2.  In addition,
Higher One will have the right to retain all revenue generated by or from the
Depositor Accounts, including, but not limited to, Fees, interchange and all
other miscellaneous revenues.  Higher One shall also retain all fees, charges,
and interchange generated by its ATMs and from its payment processing services.
SECTION IV.  
REPRESENTATIONS OF BANK
Bank represents and warrants as follows:
4.1            Organization, Good-Standing and Conduct of Business.  Bank is a
banking corporation, duly organized, validly existing and in good standing under
the laws of Pennsylvania, and has full power and authority and all necessary
governmental and regulatory authorization to own its properties and assets and
to carry on its business as it is presently being conducted.
 
4.2            Corporate Authority.  The execution, delivery, and performance of
this Agreement have been duly authorized.  No further corporate acts or
proceedings on the part of Bank are required or necessary to authorize this
Agreement.
 
4.3            Binding Effect.  When executed, this Agreement will constitute a
valid and legally binding obligation of Bank, enforceable against Bank in
accordance with its terms, subject to (i) applicable bankruptcy, insolvency,
reorganization, moratorium, or other similar laws now or hereafter in effect
relating to rights of creditors of FDIC-insured institutions or the relief of
debtors generally; (ii) laws relating to the safety and soundness of depository
institutions; and (iii) general principles of equity.
 
4.4            Non-Contravention and Defaults; No Liens.  Neither the execution
or delivery of this Agreement, nor the fulfillment of, or compliance with, the
terms and provisions hereof, will (i) result in a material breach of the terms,
conditions, or provisions of, or constitute a default under, or result in a
violation of, termination of, or acceleration of the performance provided by the
terms of, any agreement to which Bank is a party or by which it may be bound;
(ii) violate any provision of any law, rule or regulation; or (iii) violate any
provisions of Bank's Articles of Incorporation or Bylaws.
 
4.5            Necessary Approvals.  No consent, approval, authorization,
registration, or filing (excluding any such filings with the U.S. Securities and
Exchange Commission) with or by any governmental authority, foreign or domestic,
is required on the part of Bank in connection with the execution and delivery of
this Agreement or the consummation by Bank of the transactions contemplated
hereby.
 
4.6            Liabilities and Litigation.  There are no claims, actions, suits
or proceedings pending or, to Bank's knowledge, threatened against Bank, at law
or in equity, before or by any Federal, state, municipal, administrative or
other court, governmental department, commission, board, or agency, an adverse
determination of which could have a Material Adverse Effect on the business or
operations of Bank, and Bank knows of no basis for any of the foregoing.  There
is no order, writ, injunction, or decree of any court, domestic or foreign, or
any Federal or state agency affecting Bank or to which Bank is subject.
 
4.7            Disclosure.  Neither Bank nor any principal of Bank has been
subject to any administrative or enforcement proceedings commenced by any
Regulatory Authority, or any restraining order, decree, injunction, or judgment
in any proceeding or lawsuit, alleging fraud or deceptive practice on the part
of Bank or any principal thereof.  For purposes of Section 4.7, the word
"principal" shall include any executive officer or director of Bank.
 
4.8            FDIC Insurance.  As of the Effective Date and during the term of
this Agreement, Bank is FDIC-insured to the maximum extent permitted under
Applicable Law.
 
4.9            Well-Capitalized.  As of the Effective Date and during the term
of this Agreement, Bank is designated "Well Capitalized" under the Prompt
Corrective Action provisions of the Federal Deposit Insurance Act and all
regulations and guidelines with respect thereto.
 
4.10            Durbin Amendment.  Bank (a) has less than $10 billion in
consolidated net assets as of the Effective Date and (b) will not exceed $10
billion in consolidated net assets during the term of the Agreement and any
extensions thereof so as to qualify for the small issuer exemption pursuant to
the applicable rules of the Durbin Amendment of Dodd–Frank Wall Street Reform
and Consumer Protection Act 12 C.F.R 235.
 
4.11            Disclaimer.  EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
BANK DISCLAIMS ALL OTHER WARRANTIES, CONDITIONS, AND REPRESENTATIONS OF ANY
KIND, WHETHER EXPRESS, IMPLIED, STATUTORY, OR OTHERWISE, INCLUDING THOSE RELATED
TO MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND NON-INFRINGEMENT AND
THOSE ARISING OUT OF COURSE OF DEALING, USAGE, OR TRADE.
 
SECTION V.  
REPRESENTATIONS OF HIGHER ONE
Higher One represents and warrants as follows as of the date hereof:
5.1            Organization, Good-Standing and Conduct of Business.  Higher One
is a corporation, duly organized, validly existing and in good standing under
the laws of the State of Delaware, and has full power and authority and all
necessary governmental and regulatory authorization to own its properties and
assets and to carry on its business as it is presently being conducted, except
where lacking authority or authorization would not have a Material Adverse
Effect on Higher One.
 
5.2            Corporate Authority.  The execution, delivery, and performance of
this Agreement have been duly authorized.  No further corporate acts or
proceedings on the part of Higher One are required or necessary to authorize
this Agreement.
 
5.3            Binding Effect.  When executed, this Agreement will constitute a
valid and legally binding obligation of Higher One, enforceable against Higher
One in accordance with its terms, subject to (i) applicable bankruptcy,
insolvency, reorganization, moratorium, or other similar laws now or hereafter
in effect relating to rights of creditors or the relief of debtors generally and
(ii) general principles of equity.
 
5.4            Non-Contravention and Defaults; No Liens.  Neither the execution
or delivery of this Agreement, nor the fulfillment of, or compliance with, the
terms and provisions hereof, will (i) result in a material breach of the terms,
conditions, or provisions of, or constitute a default under, or result in a
violation of, termination of or acceleration of the performance provided by the
terms of, any agreement to which Higher One is a party or by which it may be
bound, (ii) violate any provision of any law, rule or regulation, (iii) result
in the creation or imposition of any lien, charge, restriction, security
interest or encumbrance of any nature whatsoever on any asset of Higher One, or
(iv) violate any provisions of Higher One's Certificate of Incorporation or
Bylaws.
 
5.5            Necessary Approvals.  No consent, approval, authorization,
registration, or filing (excluding any such filings with the U.S. Securities and
Exchange Commission) with or by any governmental authority, foreign or domestic,
is required on the part of Higher One in connection with the execution and
delivery of this Agreement or the consummation by Higher One of the transactions
contemplated hereby.
 
5.6            Liabilities and Litigation.  Except as disclosed by Higher One in
writing to Bank, there are no claims, actions, suits, or proceedings pending or,
to Higher One's knowledge, threatened against Higher One, at law or in equity,
before or by any Federal, state, municipal, administrative, or other court,
governmental department, commission, board, or agency, an adverse determination
of which could have a Material Adverse Effect on the business or operations of
Higher One (including its ultimate ownership of the business), and Higher One
knows of no basis for any of the foregoing.  There is no order, writ,
injunction, or decree of any court, domestic or foreign, or any Federal or state
agency affecting Higher One or to which Higher One is subject.
 
5.7            Disclosure.  Except as disclosed by Higher One in writing to
Bank, neither Higher One nor any principal of Higher One has been subject to any
administrative or enforcement proceedings commenced by any Regulatory Authority,
or any restraining order, decree, injunction, or judgment in any proceeding or
lawsuit, alleging fraud or deceptive practice on the part of  Higher One or any
principal thereof.  For purposes of Section 5.7, the word "principal" shall
include any executive officer or director of Higher One.
 
5.8            Disclaimer.  EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
HIGHER ONE DISCLAIMS ALL OTHER WARRANTIES, CONDITIONS, AND REPRESENTATIONS OF
ANY KIND, WHETHER EXPRESS, IMPLIED, STATUTORY, OR OTHERWISE, INCLUDING THOSE
RELATED TO MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND
NON-INFRINGEMENT AND THOSE ARISING OUT OF COURSE OF DEALING, USAGE, OR TRADE.
SECTION VI.
CONFIDENTIALITY; DATA PROTECTION; INTELLECTUAL PROPERTY
6.1            General.  It is expected that the Parties will disclose to each
other certain information, which may be considered confidential or proprietary
("Confidential Information"), and each Party recognizes the value and importance
of the protection of the other's Confidential Information.  All Confidential
Information owned solely by one Party and disclosed to the other Party shall
remain solely the property of the disclosing Party, and its confidentiality
shall be maintained and protected by the other Party with at least the same
effort used to protect such other Party's own confidential information of a
similar nature.  Except to the extent required by this Agreement, each Party
agrees not to duplicate in any manner the other's Confidential Information or to
disclose it to any third party or to any of their employees not having a need to
know for purposes of this Agreement.  Each Party further agrees not to use the
other's Confidential Information for any purpose other than the implementation
of this Agreement.  This confidentiality provision extends to all information
(whether oral, written, electronic, or otherwise) provided by either Party (the
"Disclosing Party") to the other Party (the "Receiving Party") pursuant hereto.
 Confidential Information includes, without limitation, software, data,
prototypes, design plans, drawings, financial information, or other business
and/or technical information, whether disclosed before or after the date of this
Agreement.  In addition, without limitation, and any provision to the contrary
in this Agreement notwithstanding, the names of, and any and all information
regarding the Depositor Accounts or other accounts belonging to, Depositors and
potential Depositors is, and for all purposes shall be deemed to be,
Confidential Information belonging to both Parties as permitted by Applicable
Law, subject to Bank's rights to use such information according to the terms of
this Agreement.  Except as otherwise provided herein, Confidential Information
shall not include (i) information that is now in the public domain, or that
later enters the public domain, through no action of the Receiving Party in
violation of this Agreement or of any third party in violation of a duty owed to
the Disclosing Party, (ii) information that the Receiving Party can demonstrate
was already in its possession at the time of its disclosure hereunder, and that
was not acquired, directly or indirectly, from the Disclosing Party on a
confidential basis, (iii) information independently developed by the Receiving
Party without reference to, or the use of, any Confidential Information, or (iv)
information that is lawfully received from sources other than the Disclosing
Party under circumstances not involving a breach of any confidentiality
obligation.  The Parties hereby acknowledge that Higher One may elect to request
confidential treatment of certain provisions of this Agreement from the
Securities and Exchange Commission including, but not limited to, the pricing
related provisions and exhibits as permitted by law and that the Parties will
cooperate in order to effect such request.
 
6.2            Confidentiality Obligations.  Each Receiving Party shall hold
Confidential Information received by it in the strictest of confidence and shall
not disclose it to any person or entity, other than the Receiving Party's
officers, directors, employees, third  party service providers, agents,
consultants and legal advisors (collectively, "Representatives"), without the
Disclosing Party's prior written consent.  The Receiving Party shall share
Confidential Information received hereunder only with those of its
Representatives as are necessary to enable the Receiving Party to accomplish the
purposes of this Agreement, and then only after advising such Representatives of
the requirements of this Section and obtaining their agreement to abide herewith
as if they were original parties hereto.  The Receiving Party shall be
responsible for any breach of this Agreement by its Representatives.
 
6.3            Ownership of Confidential Information.  All Confidential
Information and all documents, diskettes, tapes, procedural manuals, guides,
specifications, plans, drawings, designs and similar materials, lists of
present, past, or prospective customers, vendor proposals, invitations to submit
proposals, price lists and data relating to the pricing of products and
services, records, notebooks, and all other materials containing Confidential
Information or information about concepts or ideas developed by or for a
Disclosing Party (including all copies and reproductions thereof) that come into
a Receiving Party's possession or control, whether prepared by the Disclosing
Party or others:  (i) are the property of the Disclosing Party, and (ii) shall
not be used by the Receiving Party in any way other than in connection with
fulfilling the purposes of this Agreement.
 
6.4            Return of Confidential Information.  Upon the written request of
a Disclosing Party, which may be made at any time or from time to time, a
Receiving Party shall, and/or shall cause its Representatives to, promptly
return or destroy all Confidential Information provided by the Disclosing Party.
 The Receiving Party is allowed to retain a copy of such information for such
period of time necessary to comply with its record retention policy, Applicable
Law or Network Rules.  In such cases, the obligation to treat such information
as confidential shall remain until such information may be destroyed in
accordance with the applicable policy or rule.  In the event of such written
request by a Disclosing Party, all documents, analyses, studies, or other
materials prepared by the Receiving Party or its Representatives that contain or
reflect Confidential Information shall be forwarded to the Disclosing Party and
no copies thereof shall be retained except as may otherwise be required to be
retained pursuant to Applicable Law.  Notwithstanding the foregoing, the Parties
agree that (i) Higher One owns and control any and all documents, Confidential
Information, and similar non-bank related information obtained through its
relationships with Universities as well as the Higher One Technology and shall
not be required to return or destroy such information and (ii) both Parties
shall have the right to retain a copy of transaction history documents of the
Depositors.
 
6.5            Required Disclosures.  Should a Receiving Party learn that it or
its Representatives may, or will, be legally compelled to disclose Confidential
Information (whether by interrogatories, subpoenas, civil investigative demands,
or otherwise) provided by a Disclosing Party hereunder, or should a Receiving
Party or its Representatives be requested to disclose such Confidential
Information by a governmental authority or agency, the Receiving Party shall
promptly notify the Disclosing Party to the extent such notice is not prohibited
by Applicable Law.  In addition, the Receiving Party shall inform the Disclosing
Party of any developments with respect to such compulsion or request.  When time
is of the essence, the Receiving Party may provide notice or updates orally, but
must follow these communications with written summaries.  The Receiving Party
shall cooperate with the Disclosing Party to enable the Disclosing Party to
obtain a protective order or other similar relief.  If, in the opinion of legal
counsel and in the absence of a protective order or waiver, the Receiving Party
and/or its Representatives are legally compelled to disclose Confidential
Information, the Receiving Party and/or such Representatives shall disclose only
so much of the Confidential Information as is legally required.  In any such
event, the Receiving Party shall use its good faith efforts to ensure that any
Confidential Information so disclosed is accorded confidential treatment to the
greatest extent possible.  Notwithstanding any provision to the contrary, each
Party agrees and acknowledges that the other Party is permitted to announce the
execution of this Agreement and file this Agreement with the U.S. Securities and
Exchange Commission along with any subsequent amendments to this Agreement as
required by Applicable Law.
 
6.6            Injunctive Relief.  Each Party acknowledges that remedies at law
may be inadequate to protect the other against actual or threatened breach of
the provisions of this Section.  Without prejudice to any other rights and
remedies available to a Party hereunder, each Receiving Party hereby consents to
the granting of injunctive relief in the Disclosing Party's favor, without proof
of actual damages, in the event of an actual or threatened breach hereof with
respect to Confidential Information provided by such Disclosing Party.
 
6.7            Consumer Information and Program Security.  Each Party
acknowledges that Applicable Law, including but not limited to the Gramm-Leach
Bliley Act of 1999, as amended, and the regulations promulgated thereunder (the
Act and the regulations, collectively, the "GLB Act") impose certain obligations
on financial institutions with respect to the confidentiality of customer data
(collectively, "Protected Information").  Regardless of whether Higher One
and/or its Representatives are otherwise subject to the GLB Act, Bank and Higher
One and each of their respective Representatives shall fully comply with all
requirements of the GLB Act or applicable state laws with respect to any
Protected Information received or accessed in connection with the Program.
 
6.8            Security Measures.  Each Party represents and warrants to the
other Party that it has implemented, and shall continue to implement, support,
and maintain, commercially reasonable security measures to secure against
unauthorized access and/or damage to Depositor information and other Protected
Information (collectively, the "Security Measures").  Higher One shall provide
Bank with copies of written policies of Higher One regarding the safeguarding
the security of Protected Information promptly upon Bank's request.  In addition
to any other Security Measure, Higher One and Bank shall maintain an Identity
Theft Prevention Program (the "IDTP") designed to detect, prevent, and mitigate
identity theft in connection with the Depositor Program.  The IDTP shall be
designed to comply with the provisions of Applicable Law and the Joint Oversight
Policies, including, but not limited to, the federal banking agencies'
Interagency Guidelines on Identity Theft Detection, Prevention, and Mitigation,
12 C.F.R. Part 30, App. B.
 
6.9            Breach.  Subject to the terms below regarding breaches with
respect to Protected Information, Higher One and Bank agree to promptly notify
the other Party by telephone as soon as possible after verification in the event
either of them becomes aware of any intrusion, security breach, unauthorized
access to, or disclosure or use of any Protected Information that materially
affects the security and integrity of such Protected Information and promptly
inform the affected Party of the nature of the security breach, material
incursion, or intrusion, what Protected Information has been or may be
compromised, and the extent, if any, that such Protected Information has been or
may be compromised.  In such a case, Higher One or Bank, as applicable, will
provide an appropriate response in consultation with the other Party, which may
include notification of Depositors and/or law enforcement. Higher One or Bank,
as applicable, shall keep the other Party informed of the corrective measures
taken and the time for completing such corrective measures.
 
6.10            Disaster Recovery.  Each Party shall prepare and maintain
appropriate disaster recovery, business resumption, and contingency plans in
compliance with Applicable Law, and reasonably acceptable to the other Party.
 Such plans shall be sufficient to enable the Party to promptly resume the
performance of its obligations hereunder in the event of a natural disaster,
destruction of such Party's facilities or operations, utility or communication
failures, or similar interruptions of operations, or of any necessary third
party.  Each Party shall make available to the other information related to its
disaster recovery, business resumption and contingency plans, as well as making
available any material changes thereto.  Each Party shall regularly test
disaster recovery, business resumption, and contingency plans as it deems
reasonably appropriate and prudent in light of the nature and scope of the
respective Party's activities and operations and its obligations hereunder.
 Such testing shall be conducted no less frequently than once per calendar year,
and each Party shall promptly provide the other Party with the results thereof
upon request.
 
6.11            Intellectual Property Ownership and Licenses
(a)
Except for the licenses and other rights set forth in this Agreement, each Party
retains all right, title, and interest in and to the intellectual property
rights owned by it, and neither Party is granted any right, title, or interest
in or to the other Party's intellectual property rights.

(b)
In connection with the Depositor Program, either Party (the "Licensor") may
grant the other (the "Licensee") a non-exclusive, limited, royalty free license
to use and reproduce certain Marks owned by the Licensor to the extent necessary
to enable the Licensee to perform its obligations in accordance with this
Agreement.  The Licensee shall only use such Marks (i) in a manner that will not
dilute the value of such Mark, and (ii) in strict compliance with Applicable
Laws, Joint Oversight Policies, Network Rules, and this Agreement.  Any license
granted hereunder shall be subject to any applicable usage and style guides or
limitations as from time to time provided by the Licensor.  Except as
specifically set forth in this Subsection, no right, title, license, or interest
in any Marks shall be granted to the Licensee or shall be deemed to have been
acquired by the Licensee by virtue of this Agreement.  Prior to using a Mark
licensed hereunder, the Licensee shall provide written notice to the Licensor (a
"Use Notice") setting forth exemplars of the intended design and a description
of the intended use.  Within five (5) calendar days of receipt of a Use Notice,
Licensor shall either approve the design and allow use, or identify the reason
for withholding its approval.  In the event that use is not approved, the
Parties shall cooperate to find an acceptable design and/or use.  Licensee may
not sublicense any use of the Marks of Licensor without the prior written
consent of Licensor in each instance.  Any use of the Marks by Licensee (or any
permitted sub-licensee) and any goodwill associated therewith shall inure to the
benefit of Licensor.

SECTION VII.  
TERM AND TERMINATION
7.1            Term.  The initial term of this Agreement shall be five (5) years
from the Effective Date, and shall renew automatically for additional three (3)
year terms unless either Party gives written notice of non-renewal 180 days
prior to the expiration of the then-current term; provided, however that this
Agreement may be terminated prior to the end of the initial term or any such
renewal term as set forth in Section 7.2 ("Term").
 
7.2            Termination.  This Agreement may be terminated prior to the end
of a Term under the following circumstances:
(a)
at any time upon the written agreement of the Parties, specifying a mutually
agreed termination date;

(b)
by either Party, without cause, upon 270 days' prior written notice, specifying
a termination date;

(c)
by either Party upon the material breach by the other Party of any covenant or
provision required to be performed by it hereunder, if (i) a plan to cure such
breach is not provided by the breaching Party to the nonbreaching Party within
30 days after receipt of notice of such a breach from the nonbreaching Party;
(ii) such plan is provided by the breaching Party, but the breach is not
thereafter cured in accordance with such plan within 60 additional days
following the submission of the plan to the nonbreaching Party; and (iii) in
either case, following the expiration of the initial 30 day period if (i)
applies, or following the expiration of the additional 60 day period if (ii)
applies, the nonbreaching Party shall have elected to terminate this Agreement
by sending to the Party in breach a written notice of termination, which notice
shall specify the date upon which the termination shall take effect;

(d)
by either Party in the event of a Supervisory Objection (as defined below) that,
after going through the process described below, in either Party's good faith
judgment requires such Party to terminate its obligations under this Agreement,
such Party may terminate this Agreement upon sixty (60) days written notice to
the other Party or such shorter notice as may be required by a Regulatory
Authority; provided, however, that in the event either Party becomes aware of a
Supervisory Objection, such Party shall, as soon as reasonably practicable and
prior to any termination by it of this Agreement, (i) provide the other Party,
to the extent permitted by Applicable Law, with a written certification from an
officer of the Party summarizing such Supervisory Objection and (ii) with the
reasonable cooperation of such other Party, use its reasonable best efforts to
respond to and challenge any such Supervisory Objection, including, if
necessary, proposing and implementing mutually agreed upon modifications to the
Depositor Program that will satisfy the Regulatory Authority.  If the Parties
cannot address the Regulatory Authority's concerns to its satisfaction or the
expenses associated in connection with implementing modifications necessary to
satisfy the Regulatory Authority will result in extreme economic hardship to
either Party, this Agreement may be terminated in accordance with the foregoing.
 As used herein, "Supervisory Objection" means (i) an objection raised by an
employee of a Regulatory Authority having the designation of examiner-in-charge
or higher and having supervisory authority over a Party that expresses the
Regulatory Authority's opinion, in writing, that one or more provisions of this
Agreement or the Depositor Program constitutes a material violation of
Applicable Law, is unsafe or unsound, or is otherwise unfair, deceptive, or
abusive, (ii) any cease-and-desist or other similar formal order of a Regulatory
Authority or (iii) changes in the written treatment of Applicable Law by a
Regulatory Authority;

(e)
by Higher One, upon 90 days' written notice, (i) if it obtains approvals to open
or acquire a financial institution and desires to transfer Depositor Accounts to
such institution, or (ii) if Higher One experiences a change of control, in
which 50% or more of its capital stock changes ownership; or

(f)
by Higher One, immediately upon written notice should Bank or its affiliate
become subject to caps on interchange transaction fees because Bank or its
affiliate has more than $10 billion in consolidated net assets resulting in Bank
no longer qualifying for the small issuer exemption pursuant to the applicable
rules of the Durbin Amendment of Dodd–Frank Wall Street Reform and Consumer
Protection Act 12 C.F.R 235.

7.3            Effect of Termination or Expiration.  In the event of termination
or expiration of this Agreement by any Party:
(a)
Any amounts due and owing from one Party to the other shall be promptly paid in
full; and

(b)
Sections I, III (to the extent payment obligations remain outstanding), IV, V,
VI, 7.3, XVIII, IX, X, XI and XII shall survive such termination and provided
further, that any termination hereof shall not preclude any Party hereto from
recovering any legal or equitable damages or relief to which it is entitled.

SECTION VIII.  
TRANSFER OF DEPOSITOR ACCOUNTS
8.1            Transfer of Deposits.  Upon the date of termination or expiration
of this Agreement as provided in Section 7.1 or 7.2 of this Agreement or upon
180 days' written request by Higher One, Bank shall transfer the Depositor
Accounts to an institution designated by Higher One (the "Transfer"), subject to
the requirements of Applicable Law, the Depositor Agreement and any other
applicable requirements.  Any required approvals shall be obtained as soon as
practicable following the date notice of termination is given; provided,
however, notwithstanding anything in this Agreement to the contrary, Bank's
obligation to maintain the Depositor Accounts as provided in this Agreement
shall not terminate until any necessary approvals have been obtained.  As part
of the Transfer, Bank shall, to the extent permitted or considered necessary or
appropriate, transfer any BINs, routing numbers and other related identifiers
used in connection with the Depositor Accounts, and deliver any and all
applicable information, account opening contracts and the like.  The Parties
shall cooperate with each other on the issuance of necessary notices to
Depositors and on all other matters necessary or appropriate to a legal and
efficient Transfer.  Bank shall use best efforts to assist with the Transfer.
 Until the Transfer is complete, Bank shall continue to provide all services
under this Agreement if requested to do so by Higher One, unless otherwise
directed by a Regulatory Authority.
 
8.2            Closing Deliveries and Documents.  Upon the consummation of the
Transfer, the Parties shall deliver to each other such documents as are typical
for such a transfer, including contracts and officer's certificates.
 Appropriate adjustments for returned and uncollected items shall be made, as
appropriate, on a post-closing basis.
8.3            Certain Transfer Matters.  Upon the Transfer, Higher One or its
designee shall be responsible for completing Forms 1099 and other tax reporting
forms, if applica
ble, for Depositors who were set up in connection with the Depositor Program,
and other similar customer-related matters.
 
SECTION IX.  
INSURANCE
9.1            General Liability Coverage.  Higher One shall, at its sole
expense, obtain and maintain throughout the Term, policies of commercial general
liability insurance which may include excess umbrella insurance, including
contractual liability, having such terms and such limits as are reasonably
required by Bank from time to time, but in any event an aggregate limit of not
less than Ten Million Dollars ($10,000,000), and a per occurrence limit of not
less than Ten Million Dollars ($10,000,000).
 
9.2            Policy Requirements.  Each insurance policy required of Higher
One shall (i) name Bank as an additional insured, (ii) by its terms, be
considered primary and non-contributory with respect to any other insurance
carried by Bank, and (iii) be issued by an insurer having an A.M. Best's Key
Rating Guide rating of A-IX or better.  All insurance limits required hereunder
may be met through a combination of primary and umbrella/excess policies.
 Higher One agrees to give Bank thirty (30) days' prior written notice that such
policy has been canceled or materially changed.
 
9.3            No Limitation of Liability.  Neither the issuance of any
insurance policy required hereunder, nor the minimum levels of insurance
coverage required herein, shall serve to limit any liability otherwise accruing
to Higher One hereunder or in connection with the Depositor Program.
 
SECTION X.  
INDEMNIFICATION
 
10.1            Indemnification by Bank.  Bank shall indemnify and defend Higher
One and its parent, subsidiaries and affiliates, and its and their respective
officers, directors, employees, and permitted assigns, against any direct losses
or expenses arising from any legal action, claim, demand, or proceedings brought
against any of them as a result of (a) any act of gross negligence, willful
misconduct, or intentional tort on the part of Bank or its agents, officers, or
employees; (b) any alleged or actual material breach by Bank of this Agreement;
or (c) the authorized access and use by Higher One of any Marks of Bank
provided, however, Bank shall not be liable for any loss, claim, damage, or
liability with respect to which Higher One is obligated to indemnify Bank
pursuant to Section 10.2.
 
10.2            Indemnification by Higher One.  Excluding those situations in
which Bank is obligated to indemnify and defend Higher One under the provisions
of Subsection 10.1, Higher One shall indemnify and defend Bank and its parent,
subsidiaries and affiliates, and its and their respective officers, directors,
employees, and permitted assigns, against any losses or expenses, direct,
including regulatory claims and fines, arising from (a) the gross negligence,
willful misconduct, or intentional tort on the part of Higher One or its agents,
officers, or employees; or (b) any alleged or actual material breach of this
Agreement.
 
10.3            Indemnification Procedure.  If either Party (the "Indemnified
Party") becomes aware of any matter which may give rise to a claim for
indemnification ("Indemnification Claim") against the other Party (the
"Indemnifying Party"), the Indemnified Party shall promptly notify the
Indemnifying Party in writing; provided, however, that no delay on the part of
the Indemnified Party in notifying the Indemnifying Party shall relieve the
Indemnifying Party from any obligation hereunder unless (and then solely to the
extent) the Indemnifying Party is materially prejudiced thereby.  The
Indemnifying Party will have the right to assume the defense of the third-party
claim with counsel reasonably satisfactory to the Indemnified Party to represent
the Indemnified Party in such proceeding, and shall pay the fees and
disbursements of such counsel related to such proceeding, so long as (i) the
Indemnifying Party notifies the Indemnified Party in writing within thirty (30)
days after the Indemnified Party has given notice of the indemnification claim
that the Indemnifying Party will indemnify the Indemnified Party in accordance
with this Section, and (ii) the Indemnifying Party conducts the defense of the
third-party claim actively and diligently.  The Indemnified Party also may
retain its own separate co-counsel at its sole cost and expense and participate
in the defense of the claim.  No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, effect any settlement of any pending
or threatened proceeding in respect of which any Indemnified Party is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party (i) if such settlement involves any form of relief other than
the payment of money or any finding or admission of any violation of any law,
regulation or order or any of the rights of any person or has any adverse effect
on any other indemnification claims that have been or may be made against the
Indemnified Party or (ii) if such settlement involves only the payment of money,
unless it includes an unconditional release of such Indemnified Party of all
liability on claims that are the subject of such proceeding.  The Indemnifying
Party shall not be liable for any settlement of any proceeding effected without
its written consent, but if settled with such consent or if there is a final
judgment for the plaintiff, the Indemnifying Party agrees to indemnify the
Indemnified Party from and against any Loss by reason of such settlement or
judgment.  The Indemnified Party may assume control of the defense of any claim
if (A) the Indemnifying Party fails to provide reasonable assurance to the
Indemnified Party of its financial capacity to defend or provide indemnification
with respect to such claim, (B) the Indemnified Party determines in good faith
that there is a reasonable likelihood that an indemnification claim would
materially and adversely affect it or any other indemnitees other than as a
result of monetary damages that would be fully reimbursed by an Indemnifying
Party under this Agreement, or (C) the Indemnifying Party refuses or fails to
timely assume the defense of such indemnification claim.
 
SECTION XI.
LIMITATION OF LIABILITY


 
11.1            THE AGGREGATE CUMULATIVE LIABILITY OF EACH PARTY WITH RESPECT TO
THE OTHER PARTY FOR ANY LOSS OR DAMAGE ARISING OUT OF OR RELATED TO THIS
AGREEMENT WITH RESPECT TO CLAIMS RELATING TO EVENTS DURING THE TERM OF THIS
AGREEMENT SHALL NOT UNDER ANY CIRCUMSTANCES EXCEED FIVE MILLION DOLLARS
($5,000,000).
 
11.2            NOTWITHSTANDING ANY OTHER PROVISION IN THIS AGREEMENT, NEITHER
PARTY SHALL HAVE ANY LIABILITY TO THE OTHER PARTY FOR ANY INDIRECT, EXEMPLARY,
SPECIAL, INCIDENTAL, PUNITIVE, OR CONSEQUENTIAL DAMAGES (INCLUDING, WITHOUT
LIMITATION, LOST PROFITS, BUSINESS INTERRUPTION, OR LOST DATA) HOWEVER CAUSED
AND, WHETHER IN CONTRACT, TORT, OR UNDER ANY OTHER THEORY OF LIABILITY, WHETHER
OR NOT THE PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGE.
 
11.3            NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, THE
LIMITATIONS OF LIABILITY SET FORTH IN THIS ARTICLE 11, INCLUDING, WITHOUT
LIMITATION, THE MONETARY LIMITATION SET FORTH ABOVE, SHALL NOT APPLY TO ANY
CLAIMS ARISING OR RESULTING FROM (A) A PARTY'S BREACH OF CONFIDENTIALITY
OBLIGATIONS SET FORTH IN SECTION VI; (B) INDEMNIFICATION OBLIGATIONS SET FORTH
IN ARTICLE X; OR (C) A PARTY'S FRAUD, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


SECTION XII.  
MISCELLANEOUS PROVISIONS
12.1            Cooperation and Access.  The Parties shall reasonably cooperate
in order to effect the transaction contemplated herein.  The Parties hereby
agree to provide the other with full and complete access to their respective
operations to the extent relating to the transactions contemplated herein and
all matters related thereto.
 
12.2            Arbitration.  Any dispute arising under this Agreement shall be
referred to and resolved by arbitration in New Haven, Connecticut, in accordance
with the rules of the American Arbitration Association, by a panel of three
arbitrators, one of whom shall be selected by Higher One, one of whom shall be
selected by Bank, and the third of whom shall be selected by the arbitrators
selected by Higher One and Bank.  A determination made in accordance with such
rules shall be delivered in writing to the Parties hereto and shall be final and
binding and conclusive upon them.  Each Party shall pay its own legal,
accounting, and other fees and expenses in connection with such an arbitration;
provided, however, that the arbitrators may award arbitration costs, including
legal, auditing, and other fees and expenses to the prevailing party in the
arbitration proceeding if the arbitrators determine that such an award is
appropriate.
 
12.3            Relationship of Parties.  Higher One and all of its agents and
employees shall be considered independent contractors of Bank, and the Parties
shall take such action as may be reasonably necessary to ensure such treatment.
 Bank shall at no time have any right or interest in the agreement(s) between
Higher One and the Universities and shall have no rights with respect to Higher
One customers except those rights which derive from the Depositor Agreements or
from other contracts or relationships having no relation to the Depositor
Program.
 
12.4            Entire Agreement.  This Agreement contains the entire agreement
of the Parties with respect to the subject matter contained herein and there are
no agreements, warranties, covenants, or undertakings, other than those
expressly set forth herein.  Higher One and Bank may enter into additional
agreement for other products through separate agreements or amendments hereto.
 
12.5            Successors and Assigns.  This Agreement shall be binding upon
and shall inure to the benefit of the Parties hereto and their respective
successors and assigns.  This Agreement shall not be assigned by either Party,
other than to an affiliate, without the prior written consent of the other
Party; and provided that any actions required or permitted to be taken herein by
a Party may be taken by an affiliate of such Party, provided further that such
substitution does not have a material adverse affect on the attendant benefits
to the other Party.  For the purposes of this Agreement, "affiliate" is a person
who is controlled by or is under the common control of a Party, "control" being
presumptively shown by a majority ownership and/or voting interest.
 
12.6            Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware without regard to
its conflict of laws rules.
 
12.7            Amendment and Waiver.  This Agreement may not be amended except
by an instrument in writing signed on behalf of all of the Parties.  Any term,
provision, or condition of this Agreement (other than that required by law) may
be waived in writing at any time by the Party which is entitled to the benefits
thereof.
 
12.8            Force Majeure.  Neither Party shall be deemed to be in default
hereunder or liable for any losses arising out of the failure, delay or
interruption of its performance of obligations under this Agreement due to any
act of God, act of terrorism, act of public enemy, war, riot, flood, civil
commotion, insurrection, severe weather conditions, or any other cause beyond
that Party's reasonable control.
 
12.9            Interpretation.  The headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.
 
12.10            Notice.  Any notice to be given hereunder to the other Party,
including any notice of a change of address, shall be in writing and shall be
deemed validly given if (a) delivered personally or (b) sent by express delivery
service, registered or certified mail, postage prepaid, return receipt requested
or (c) sent by facsimile or email, as follows:

If to Higher One: Higher One, Inc.
115 Munson St.
New Haven, CT 06511
Attn:  President
Email: contracts@higherone.com
Fax:  203-776-7796

If to Bank: Customers Bank

1015 Penn Avenue, Suite 103
Wyomissing, PA 19610
Attn: Chad Wheeler, Treasurer
Email: cwheeler@customersbank.com
Fax: 610-374-5160


All such notices shall be deemed given on the date of actual receipt by the
addressee if delivered personally, on the date of deposit with the express
delivery service or the postal authorities if sent in either such manner, on the
date the facsimile or email is sent if sent in such manner, and on the date of
actual receipt by the addressee if delivered in any other manner.
 Notwithstanding the foregoing, each Party shall provide the other Party with a
pre-notification of its intent to provide a notice hereunder, including, but not
limited to, a notice of termination, two (2) business days prior to the notice
so that the parties can use reasonable efforts to coordinate any necessary
public disclosure of information.
12.11            Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.
END OF PAGE – NEXT PAGE IS SIGNATURE PAGE



--------------------------------------------------------------------------------

***Note: Confidential treatment has been requested with respect to the
information contained within the [***] marking. Such portions have been omitted
from this filing and have been filed separately with the Securities and Exchange
Commission.
***Note: Confidential treatment has been requested with respect to the
information contained within the [***] marking. Such portions have been omitted
from this filing and have been filed separately with the Securities and Exchange
Commission.

--------------------------------------------------------------------------------




In witness whereof, the Parties have executed this Agreement as of the date
first written above.
CUSTOMERS BANK
 
 
 
 
By:
/s/ Chad R. Wheeler
Its:
SVP, Treasurer
 
 
 
 
 
 
HIGHER ONE, INC.
 
 
 
 
By:
/s/ Casey McGuane
Its:
COO
 
 












--------------------------------------------------------------------------------






SCHEDULE 3.23


[***]






--------------------------------------------------------------------------------

***Note: Confidential treatment has been requested with respect to the
information contained within the [***] marking. Such portions have been omitted
from this filing and have been filed separately with the Securities and Exchange
Commission.